TECKLENBURG & JENKINS, LLC

ATTORNEYS AND COUNSELORS AT LAW

wiviy toch law. nel

PAUL F. TECKLENBURG [89 MEETING STREET ROAD -SUITE 4150
RIVERS T. JENKINS, TU CHARLESTON, SOUTH CARGLINA 29405

POST OFF BOX 20667
CHARLESTON, SOUTH CAROLINA 29413

DIRECT DIAL: 843-377-4255
FACSIMILE: 843-534-2629
EMAIL: SLB @tecklaw.net

January 10, 2020

VIA E-MAIL AND U.S. MAIL
Christopher J. McCool, Esquire
Joye Law Firm

5861 Rivers Avenue

North Charleston, SC 29406

Brooklyn A. O’Shea, Esquire
O’Shea Law Firm

1120 Folly Road

Charleston, SC 29412

Re: In the matter of the Complaint of MORAN ENVIRONMENTAL RECOVERY, LLC, as
the owner of the vessel “Miss June” and her engines, tackle, appurtenances, ete.
C/A No. 2:18-cv-02396-DCN / Our File No. 1467.03
Claimants: The Estate of Edward Roland Barnett and The Estate of David W. Rafferty

Dear Chris and Brook:

1 am writing to check the status of receiving the Barnett Estate’s responses to Plaintiff-in-
Limitation’s First Set of Interrogatories and First Requests for Production of Documents. The same
were served on you via U.S. mail on February 21, 2019. I request that you submit your responses
within seven (7) days of this fetter. This letter serves as our effort to resolve a discovery issue prior
to filing a motion.

If you have any questions, please give us a cail.

With kind regards, ] am

  

Paul F. Tecklenburg

PFT/slb

 
